 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH WAYNE PARKS,                               No. 2:15-cv-1505 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   JEFFREY ROHLFING, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding through counsel, has filed two pro se motions. (ECF

18   Nos. 112, 113.) The first motion seeks an order requiring the California Department of

19   Corrections and Rehabilitation to provide plaintiff with his necessary medical supplies when he is

20   transported to the court for the September 27, 2019 settlement conference in this case. (ECF No.

21   112.) The second motion requests an order requiring the prison to provide him with law library

22   access. (ECF No. 113.) As noted, plaintiff is currently represented by counsel, and his pro se

23   motions will therefore be denied. Plaintiff’s counsel is free to file motions seeking similar relief

24   should it appear that court intervention is in fact necessary.

25          Also pending before the court is plaintiff’s motion for reconsideration of the order

26   denying his motion to vacate the referral of this case to the undersigned. (ECF No. 114.)

27   Defendants shall have fourteen days to file a response to the motion.

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s pro se motions (ECF Nos. 112, 113) are denied.

 3             2. Within fourteen days of the filing of this order, defendants may file a response to

 4   plaintiff’s motion for reconsideration (ECF No. 114). Plaintiff’s reply, if any, is due within seven

 5   days of the filing of the response.

 6   Dated: September 12, 2019
                                                        _____________________________________
 7
                                                        CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9   13:park1505.briefing

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
